Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Step 1: the claimed invention is directed to non-statutory subjection matter.  The claims do not fall within in at least one of the four categories of patent eligible subject matter because the claims are directed to an abstract idea.  
Step 2B: the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method and system for recruiting candidates.  The limitation of a method and system for recruiting candidates, is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.   Accordingly, this additional element does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, explain that these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform candidate recruitment steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite “providing a choice to the one or more candidates to accept or reject the at least one job posting, wherein the one or more candidates accepts the at least one job posting”, this claim is indefinite as the first part is “or” while second part requires acceptance.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Coleman US 2014/0289145

Regarding claim 11, Coleman teaches an interactive method for recruiting candidates, comprising: 
 	storing data from one or more candidates [0022]; 
 	storing data from one or more hiring authorities [0043, 0048, 0059]; 
 	accepting at least one job posting from the one or more hiring authorities, the at least one job posting having standard industry skills and standard industry sub-skills [0023 inter alia]; 
 	matching the at least one of the one or more candidates' data with the job posting standard industry skills and standard industry sub-skills [0009, 0074 inter alia]; 
 	notifying the matched one or more candidates and one or more hiring authorities that a match was made [0059, 0063, 0075]; and 
 	facilitating an interaction between the matched one or more candidates and one or more hiring authorities [0021, 0077].  

Regarding claim 16, Coleman teaches a method of claim 11, wherein the matching further comprises: 

 	upon selecting a matched candidate, displaying the selected matched candidate's one or more biographical data, skillset data, and educational data [0009, 0074, inter alia].  

Regarding claim 17, Coleman teaches a method of claim 11, wherein the matching further comprises: 
 	displaying a geographical map to the candidates having indicia of matched hiring authorities within a defined geographical area [0016-0017, inter alia]; and 
 	upon selecting a hiring authority, displaying the selected matched hiring authorities one or more biographical data, industry skills, and industry sub-skills to the candidates [0009, 0074, inter alia].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2014/0289145 in view of Benedict USP 10, 776,758.

Regarding claim 1, Coleman teaches an interactive system for recruiting candidates, comprising: 
 	at least one processor [0035]; 
 	a memory connected to the at least one processor [0035]; 
 	a module that when loaded into the at least one processor causes the at least one processor to: 

 		display lists of industry skills and industry sub-skills [0008 inter alia]; 
 		accept job postings by hiring authorities [0023], the job postings having biographical data [for example location 0016], required industry skills, and required industry sub-skills [0009, 0013 inter alia]; 
 		accept selections of the required industry skills and required industry sub-skills by hiring authorities relative to the job postings and candidates relative to their skillset data and educational data [0009 inter alia]; 
 		match the selected required industry skills and required sub-industry skills of the hiring authorities and candidates [0009, 0074 inter alia]; 
 		notify the hiring authorities and candidates of the match [0059, 0063, 0075]; and 46Docket No.: 070101PTUS PATENT 
 		facilitate an interaction between matched candidates and hiring authorities [0021, 0077].  
	Coleman fails to explicitly teach wherein the candidates' biographical data is not sent to the hiring authorities in the notification.  
	The concept of hiding demographic or sensitive information is well known as evidenced by Benedict (column 9 lines 43-51).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to hide, mask, or otherwise minimize the effects of bias (e.g., by hiding names, ages, genders, sexual orientations, disabilities, etc.) so that that demographic/sensitive information is not included in the matching process as taught by Benedict as to remove systemic biases.


 	display a geographical map to the hiring authorities having indicia of matched candidates within a defined geographical area [0016-0017, inter alia Coleman]; and 
 	upon selecting a matched candidate, display the selected matched candidate's one or more biographical data, skillset data, and educational data to the hiring authorities [0009, 0074, inter alia].  

Regarding claim 3, the combination of Coleman and Benedict teaches a system of claim 1, wherein the module causes the at least one processor to: 
 	display a geographical map to the candidates having indicia of matched hiring authorities within a defined geographical area [0016-0017, inter alia]; and 
 	upon selecting a matched hiring authority, display the selected matched hiring authority's biographical data, industry skills, and industry sub-skills to the candidates [0009, 0074, inter alia].  

Regarding claim 5, the combination of Coleman and Benedict teaches a system of claim 1, wherein the module causes the at least one processor to display candidates' biographical data once the candidates and hiring authorities are matched.  Benedict teaches masking data that may provide a bias, however, unmasking the data at a later point for acquiring demographics on staff may be required (age, gender, ethnicity, etc.) for diversity data.

Regarding claim 7, the combination of Coleman and Benedict teaches a system of claim 1, wherein the module causes the at least one processor to: 
 	display to the hiring authorities a list of matched candidates [0009, 0074 inter alia] and one or more selectable buttons for view biographical data and book interaction; Coleman teaches matching 
	Benedict teaches masking data that may provide a bias, however, unmasking the data at a later point for acquiring demographics on staff may be required (age, gender, ethnicity, etc.) for diversity data.

Regarding claim 8, the combination of Coleman and Benedict teach the system of claim 1, wherein the module causes the at least one processor to: 
 	display to the hiring authorities a list of matched candidates [0009, 0074 inter alia] and one or more selectable buttons for hire and reject, specifically hire.  Coleman teaches “transmitting a job offer” thus comprising a “hire button” [0021, 0077].    

Regarding claim 9, the combination of Coleman and Benedict teaches a system of claim 7, wherein when the book interaction is selected the module causes the at least one processor to: 
 	display to the hiring authorities a book button.  Coleman teaches matching [0009, 0074] and then scheduling interview [0021, 0077] – Applicant’s specification appears to indicate the “book interaction” is merely scheduling an interview.  A book button is merely a prompt to schedule an interview “transmitting an interview request” [0021, 0077].

Regarding claim 10, the combination of Coleman and Benedict teaches a system of claim 9, wherein when the book interaction is selected the module causes the at least one processor to: 
 	display to the hiring authorities a hire button.  Coleman teaches “transmitting a job offer” thus comprising a “hire button” [0021, 0077].    


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2014/0289145 in view of Benedict USP 10, 776,758, as applied to claim 1 above and in further view of Garimella US 2018/0060823.

Regarding claim 4, the combination of Coleman and Benedict teach a system of claim 1, however fails to teach wherein the module causes the at least one processor to record a video of candidates to be viewed by hiring authorities once the candidates and hiring authorities are matched.
	Garimella also teaches a known job matching process wherein the candidate may record a video as part of his/her application [0102].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a video as part of an application that the employer may view, as Garimella teaches a 1 minute Video profile facilitated by the system helps recruiters to quickly analyze the job seekers communication skills, confidence, proactive approach etc., in turn helping the job seeker's chances of impressing recruiter [0102].
 	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2014/0289145 in view of Benedict USP 10, 776,758, as applied to claim 1 above and in further view of DeGoler US 2017/0116575.

Regarding claim 6, the combination of Coleman and Benedict teach the system of claim 1, however fails to teach wherein the module causes the at least one processor to accept payments from hiring authorities for posting jobs.  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a preauthorization module to permit the hiring-company is provided with access to the system to input immediate or upcoming jobs for which the subscribing hiring-company requires workers [0047].


Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2014/0289145 as applied to claim 11 above and in further view of DeGoler US 2017/0116575..

Regarding claim 12, Coleman teaches the method of claim 11, however fails to teach wherein the module causes the at least one processor to accept payments from hiring authorities for posting jobs.  
	DeGoler teaches the hiring company provides preauthorized payment information in order to post jobs [0047].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a preauthorization module to permit the hiring-company is provided with access to the system to input immediate or upcoming jobs for which the subscribing hiring-company requires workers [0047].

Regarding claim 14, Coleman teaches a method of claim 11, wherein the matching further comprises providing a choice to the one or more hiring authorities to accept or reject the accepted candidate.  Coleman teaches “transmitting a job offer” thus comprising a “hire button” [0021, 0077].    

	DeGoler specifically teaches the candidate accepting the offer [0055].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include said function as DeGoler teaches hiring-employer will be notified that the respective chosen subscribing employee has accepted the assignment of the job and if the software on running on the system which is adapted to calculate arrival time can predict such, the hiring-employer will be also notified of an approximate arrival time of the chosen subscribing employee [0057].

Regarding claim 15, Coleman teaches a method of claim 11, wherein the matching further comprises providing a choice to the one or more hiring authorities to accept or reject the accepted candidate Coleman teaches “transmitting a job offer” thus comprising an “accept option” [0021].    
 	Coleman fails to explicitly teach providing a choice to the one or more candidates to accept or reject the at least one job posting, wherein the one or more candidates accepts the at least one job posting.
	DeGoler specifically teaches the candidate accepting the offer [0055].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include said function as DeGoler teaches hiring-employer will be notified that the respective chosen subscribing employee has accepted the assignment of the job and if the software on running on the system which is adapted to calculate arrival time can predict such, the hiring-employer will be also notified of an approximate arrival time of the chosen subscribing employee [0057].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 2014/0289145 as applied to claim 11 above and in further view of Garimella US 2018/0060823.

Regarding claim 13, Coleman teaches a method of claim 11, however fails to teach wherein the module causes the at least one processor to record a video of candidates to be viewed by hiring authorities once the candidates and hiring authorities are matched.
	Garimella also teaches a known job matching process wherein the candidate may record a video as part of his/her application [0102].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a video as part of an application that the employer may view, as Garimella teaches a 1 minute Video profile facilitated by the system helps recruiters to quickly analyze the job seekers communication skills, confidence, proactive approach etc., in turn helping the job seeker's chances of impressing recruiter [0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Zhang US 2017/0061382 also teaches a system for recruitment of job seekers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/2/2021